                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,
       Plaintiff,
v.                                                       Case No. 99-80869

CARL EDWARD SMITH,
     Defendant.
__________________________________/

          ORDER DENYING DEFENDANT’S REQUEST FOR EXPUNGMENT

       Defendant Carl Smith has filed a motion to expunge his record so as not to

include his 2000 conviction for conspiracy to distribute marijuana under 21 U.S.C. §

846. (ECF Nos. 64, 33.) The government filed a response. (ECF No. 68.)

       Defendant supports his motion with the claim that he was unaware that drugs

were in his car when he was first found in possession by the police. He further argues

that his conviction prevents him from obtaining a hunting license and getting a job at a

rehabilitation center in Harrison, Michigan. Defendant does not allege any basis for the

court’s jurisdiction.

       “[F]ederal courts have a duty to consider their subject matter jurisdiction in regard

to every case.” Answers in Genesis of Kentucky, Inc. v. Creation Ministries Inter., Ltd.,

556 F.3d 459, 465 (citing Thornton v. Southwest Detroit Hosp., 895 F.2d 1131, 1133

(6th Cir. 1990)). For motions to expunge a criminal record, if “there is no statutorily-

grounded permission [to exercise jurisdiction] . . . federal courts may assert ancillary

jurisdiction.” United States v. Field, 756 F.3d 911, 915 (6th Cir. 2014). However, “federal

courts lack ancillary jurisdiction over motions for expungement that are grounded on
purely equitable considerations – e.g., motions alleging that the movant has maintained

good conduct and that the record of arrest harms the movant’s employment

opportunities.” Id.; United States v. Lucido, 612 F.3d 871 (6th Cir. 2010) (finding that the

Supreme Court’s decision in Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

114 S.Ct. 1673 (1994) disallowed ancillary jurisdiction where the defendant sought

expungement based on reputational damage); United States v. Edwards, 2012 WL

4211486 (E.D. Mich. Sep. 20, 2012) (Cleland, J.); United States v. Childs, 2011 WL

768068 (E.D. Mich. Feb. 28, 2011). Jurisdiction is possible only when a defendant

“challenge[s] an unconstitutional conviction or an illegal arrest or . . . otherwise base[s]

[his or her motion] upon a constitutional claim.” 1 United States v. Field, 756 F.3d 911,

915 (6th Cir. 2014).

       Here, Defendant alleges no statutory basis for jurisdiction. Further, he does not

challenge the legality or constitutionality of his underlying conviction. Field, 756 F.3d at

915. Instead, he asks the court to consider the sympathetic factual surroundings of his

conviction, his inability to engage in recreational hunting, and his challenges obtaining

employment. These are equitable considerations that do not provide this court with

jurisdiction. Id.

       Given that the court lacks both statutory and ancillary jurisdiction, Defendant’s

motion to expunge his criminal record is denied. Accordingly,




1      There remains uncertainty as to whether expungement motions provide federal
courts with ancillary jurisdiction in any circumstance. Compare Lucido, 612 F.3d at 875
(“[F]ederal courts lack ancillary jurisdiction to consider expungement motions.”), with
United States v. Carey, 602 F.3d 738, 740 (6th Cir. 2010) (“An order on a motion to
expunge a conviction is within the equitable jurisdiction of a federal district court”).
                                              2
        IT IS ORDERED that Defendant’s Request for Expungement (ECF No. 64) is

DENIED.



                                                           s/Robert H. Cleland              /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: October 10, 2019



I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 10, 2019, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522




S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\99-80869.SMITH.RequestforExpungement.RMK.docx




                                                      3
